Exhibit 10.1
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”) is made as of the           day
of          ,           by and between Viad Corp (the “Corporation”), a Delaware
corporation, and          , a Director of the Corporation (the “Director”).
 
Recitals
 
A. The Director has been elected to serve as a director of the Corporation and
the Corporation desires the Director to continue in such capacity.
 
B. In addition to the indemnification to which the Director is entitled under
the Restated Certificate of Incorporation of the Corporation (the “Articles”),
the Corporation at its sole expense maintains insurance protecting its officers
and directors against certain losses arising out of actual or threatened
actions, suits or proceedings to which such persons may be made or threatened to
be made parties (“D & O Insurance”). However, the coverage of the Corporation’s
D & O Insurance has decreased in recent years and the Corporation and the
Director cannot be sure that insurance coverage will continue to be available in
the future or, if available, that it will not be unreasonably expensive to
purchase and maintain.
 
C. The Articles and the Delaware General Corporation Law specifically provide
that they are not exclusive, and thereby contemplate that contracts may be
entered into between the Corporation and the members of its Board of Directors
with respect to indemnification of such directors.
 
Agreement
 
In order to induce the Director to continue to serve in the Director’s capacity
as a director and in consideration of the Director’s valuable services for the
Corporation, the Corporation and the Director agree as follows:
 
1. Continued Service.  Director will continue to serve at the will of the
Corporation, or in accordance with separate contract to the extent that such a
contract is in effect at the time in question, as a director of the Corporation
so long as the Director is duly elected and qualified in accordance with the
Articles and the Bylaws of the Corporation (“Bylaws”) or until the Director
resigns in accordance with applicable law.
 
2. Indemnity of Director.  The Corporation shall hold harmless and indemnify
Director to the full extent authorized or permitted by the provisions of the
Delaware General Corporation Law or by any amendment thereof or other statutory
provisions authorizing or permitting such indemnification which is adopted after
the date hereof.
 
3. Maintenance of Insurance and Self Insurance.
 
(a) Subject only to the provisions of Section 3(b) hereof, so long as Director
shall continue to serve as a director of the Corporation (or shall continue at
the request of the Corporation to serve as a director of another corporation,
partnership, joint venture, trust or other enterprise) and thereafter so long as
Director shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative by reason of the fact that Director was a director of the
Corporation or served in any of said other capacities, the Corporation will
purchase and maintain in effect for the benefit of Director one or more valid,
binding and enforceable policies of D & O Insurance providing, in all respects,
coverage at least comparable to that presently provided.
 
(b) The Corporation shall not be required to maintain said policies of D & O
Insurance in effect if said insurance is not reasonably available or if, in the
reasonable business judgment of the then directors of the Corporation, either
(i) the premium cost for such insurance is substantially disproportionate to the
amount of coverage or (ii) the coverage provided by such insurance is so limited
by exclusions that there is insufficient benefit from such insurance.
 
(c) In the event the Corporation does not purchase and maintain in effect said
policies of D & O Insurance pursuant to the provisions of Section 3(b) hereof,
the Corporation shall hold harmless and indemnify Director to the full extent of
the coverage which would otherwise have been provided for the benefit of
Director pursuant to such D & O Insurance.
 
4. Additional Indemnity.  Subject only to the exclusions set forth in Section 5
hereof, and without limiting any right which Director may have now or in the
future pursuant to the Delaware General Corporation Law, the Articles, the
Bylaws, any other





--------------------------------------------------------------------------------



 



agreement, any resolution, any policy of insurance or otherwise, the Corporation
hereby further agrees to hold harmless and indemnify Director:
 
Against any and all expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by Director in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, whether by third
parties or by or in the right of the Corporation to which Director at any time
becomes a party, or is threatened to be made a party, by reason of the fact that
Director is or was a director of the Corporation, or is or was serving or at any
time serves at the request of the Corporation as a director of another
corporation, partnership, joint venture, trust or other enterprise.
 
5. Limitations on Additional Indemnity.  No indemnity pursuant to Section 4
hereof shall be paid by the Corporation:
 
(a) for which and to the extent that payment is actually made to Director under
a valid and collectible insurance policy;
 
(b) for which and to the extent that Director is indemnified or receives a
recovery otherwise than pursuant to Section 4;
 
(c) on account of any suit in which judgment is rendered against Director for an
accounting of profits made from the purchase or sale by Director of securities
of the Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;
 
(d) with respect to acts or omissions which are not in good faith or which
constitute intentional misconduct or a knowing violation of law;
 
(e) with respect to authorization by Director of the unlawful payment of a
dividend or other distribution on the Corporation’s capital stock or the
unlawful purchase of its capital stock;
 
(f) with respect to any transaction from which Director derived an improper
personal benefit; or
 
(g) if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful.
 
6. Notification and Defense of Claim.  Promptly after receipt by Director of
notice of the commencement of any action, suit or proceeding, Director will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the omission
so to notify the Corporation will not relieve it from any liability which it may
have to Director otherwise than under this Agreement or from any liability which
is not directly related to the failure of Director promptly to so notify the
Corporation. With respect to any such action, suit or proceeding as to which
Director notifies the Corporation of the commencement thereof:
 
(a) The Corporation will be entitled to participate therein at its own expense;
and,
 
(b) Except as otherwise provided below, to the extent that it may wish, the
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel satisfactory to Director.
After notice from the Corporation to Director of its election so to assume the
defense thereof, the Corporation will not be liable to Director under this
Agreement for any legal or other expenses subsequently incurred by Director in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Director shall have the right to employ the
Director’s counsel in such action, suit or proceeding, but the fees and expenses
of such counsel incurred after notice from the Corporation of its assumption of
the defense thereof shall be at the expense of Director unless (i) the
employment of counsel by Director has been authorized by the Corporation
(ii) Director shall have reasonably concluded that there may be a conflict of
interest between the Corporation and Director in the conduct of the defense of
such action or (iii) the Corporation shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel shall be at the expense of the Corporation. The Corporation shall not
be entitled to continue the defense of any action, suit or proceeding properly
brought by or on behalf of the Corporation or as to which Director shall have
made the conclusion provided for in (ii) above.
 
(c) The Corporation shall not be required to indemnify Director under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Corporation shall not settle any action or
claim in any manner which would impose any penalty or limitation on Director
without Director’s written consent. Neither the Corporation nor Director will
unreasonably withhold its consent to any proposed settlement.
 
7. Advance Payments.
 
(a) Director shall be entitled to receive advance payments in the amount of all
costs, charges, and expenses, including attorney and other fees and expenses,
actually and reasonably incurred or reasonably to be incurred by Director in
defense of any action, suit or proceeding as described in Section 4 hereof.


2



--------------------------------------------------------------------------------



 



(b) Director agrees that the Director will reimburse the Corporation for all
costs, charges and reasonable expenses paid or advanced by the Corporation in
defending any civil, criminal, administrative or investigative action, suit or
proceeding against Director in the event and only to the extent that it
ultimately shall be determined that Director is not entitled to be indemnified
by the Corporation for such costs, charges and expenses under the provisions of
this Agreement.
 
8. Indemnification Request.
 
1. Advancement.
 
(a) Director shall in order to request advanced payments according to Section 7
hereof, submit to the Board of Directors a sworn statement of request for
advancement of expenses in the form of Exhibit 1 attached hereto and made a part
hereof (“the Advancement Request”), stating that (i) the Director has incurred
or will incur actual expenses in defending an action, suit, or proceeding as
described in Section 4 hereof and (ii) the Director undertakes to repay such
amount if it shall ultimately be determined that the Director is not entitled to
be indemnified by the Corporation under this Agreement.
 
(b) Upon receipt of the Advancement Request the Chairman of the Board, the
President or any Vice President shall authorize immediate payment of the
expenses stated in the Advancement Request within 10 calendar days, whereupon
such payments shall immediately be made by the Corporation. No security shall be
required in connection with any Advancement Request and it shall be accepted
without reference to Director’s ability to make repayment.
 
2. Indemnification.
 
(a) Director, in order to request indemnification pursuant to Section 4 hereof,
shall submit to the Board of Directors a sworn statement of request for
indemnification in the form of Exhibit 2 attached hereto and made a part hereof
(the “Indemnification Request”) stating that Director is entitled to
indemnification under this Agreement. Such Indemnification Request shall contain
a summary of the action, suit or proceeding and an itemized list of all payments
made or to be made with respect to which indemnification is requested.
 
(b) The Board of Directors shall be deemed to have determined that Director is
entitled to such indemnification unless, within 30 days after submission of the
Indemnification Request, the Board of Directors shall have notified Director in
writing that it has determined, by a majority vote of directors who were not
parties to such action, suit or proceeding based upon clear and convincing
evidence, that Director is not entitled to indemnification under this Agreement.
The evidence shall be disclosed to Director in such notice which shall be sworn
to by all directors who participated in the determination and voted to deny
indemnification.
 
(c) In the event that (i) a majority vote according to Section 8.2(b) cannot be
obtained or that (ii) there is a change in control of the Corporation (other
than a change in control which has been approved by members of the Board of
Directors who were directors prior to such change in control), the following
procedure shall take place:
 
(aa) Director shall choose subject to Corporation approval (which approval shall
not be unreasonably withheld) counsel who has not performed any services for the
Corporation or Director within the last five years and who is in good standing
(“Independent Legal Counsel”).
 
(bb) Independent Legal Counsel shall then determine within (i) thirty (30) days
after submission of the Indemnification Request, or (ii) the Director’s
acceptance to act as an Independent Legal Counsel, or (iii) such reasonable time
as is required under the circumstances, whichever comes later, whether Director
is entitled to indemnification under this Agreement. Indemnification may only be
denied according to Section 5 hereof and only based upon clear and convincing
evidence. In the case of a denial, Independent Legal Counsel shall submit to the
Board of Directors and to Director within 10 days after the decision a written
opinion disclosing the grounds and the evidence upon which such decision was
based. The decision of Independent Legal Counsel shall be final.
 
(d) The termination of any action, suit or proceeding by judgement, order,
settlement or conviction, or upon a plea of no contest or its equivalent, shall
not, of itself, create a presumption that Director’s conduct was such that
indemnity is not available pursuant to Section 5.
 
9. Continuation of Indemnity.  All agreements and obligations of the Corporation
contained herein shall continue during the period Director is a director of the
Corporation (including service at the request of the Corporation as a director
of another corporation, partnership, joint venture, trust or other enterprise)
and shall continue thereafter so long as Director shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, by reason of the fact
that Director was a director of the Corporation or serving in any other capacity
referred to herein.


3



--------------------------------------------------------------------------------



 



10. Enforcement.
 
(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on the Corporation hereby in order
to induce Director to serve or continue to serve as a director of the
Corporation, and acknowledges that Director is relying upon this Agreement in
continuing in such capacity.
 
(b) In the event Director is required to bring any action to enforce rights or
to collect moneys due under this Agreement and is successful in such action, the
Corporation shall reimburse Director for all of Director’s reasonable fees and
expenses in bringing and pursuing such action.
 
11. Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
 
12. Governing Law; Binding Effect; Amendment and Termination.
 
(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware.
 
(b) This Agreement shall be binding upon Director and upon the Corporation, its
successors and assigns, and shall inure to the benefit of Director, the
Director’s heirs, personal representatives and assigns and to the benefit of the
Corporation, its successors and assigns.
 
(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.
 
13. Stockholder Ratification or Agreement.  This Agreement is made subject to
ratification by (or prior approval of the form and execution of this Agreement
having been granted by) the stockholders of this Corporation, provided, however,
that Director’s rights hereunder shall be effective pending ratification as
herein provided.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
VIAD CORP
 

  By 


Paul B. Dykstra, Chairman, President and
Chief Executive Officer
 

[DIRECTOR NAME]
 
Exhibit 1
 
Advancement Request
 

     
State of
  )     )
County of
  )


 
I, ­ ­, being first duly sworn, do depose and say as follows:
 
1. This Advancement Request is submitted pursuant to the Indemnification
Agreement, dated          ,           (“Indemnification Agreement”), between
Viad Corp (the “Corporation”), a Delaware corporation, and the undersigned.
 
2. I am requesting advancement of certain costs, charges and expenses which I
have incurred or will incur in defending a civil, criminal, administrative or
investigative action, suit, proceeding or claim as described below.
 
3. I hereby undertake to repay amounts advanced by the Corporation if it shall
ultimately be determined that I am not entitled to be indemnified by the
Corporation under the aforesaid Indemnification Agreement.


4



--------------------------------------------------------------------------------



 



4. The costs, charges and expenses for which advance is requested have been or
will be incurred as follows (summarize proceeding and itemize expenses):
 

             

         

         

                       

Director      


 
Subscribed and sworn to before me, a Notary Public in and for said County and
State, this           day of          ,          .
 
(Seal)
 

 
My commission expires the           day of          ,          .
 
Exhibit 2
 
Indemnification Request
 

     
State of
  )     )
County of
  )


 
I, ­ ­, being first duly sworn, do depose and say as follows:
 
1. This Indemnification Request is submitted pursuant to the Indemnification
Agreement, dated          ,           (“Indemnification Agreement”), between
Viad Corp (the “Corporation”), a Delaware corporation, and the undersigned.
 
2. I am requesting indemnification against charges, costs, expenses (including
attorneys’ fees and expenses), judgments, fines and amounts paid in settlement,
all of which (collectively, “Liabilities”) have been incurred by me in
connection with any action, suit, proceeding or claim to which I was a party.
 
3. With respect to all matters related to such action, suit, proceeding or
claim, I am entitled to be indemnified pursuant to the aforesaid Indemnification
Agreement.
 
4. Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have arisen as follows (describe
proceedings and itemize Liabilities):
 

             

         

                       

Director      


 
Subscribed and sworn to before me, a Notary Public in and for said County and
State, this          day of          ,          .
 
(Seal)
 

 
My commission expires the          day of          ,          .


5